Citation Nr: 1135578	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain superimposed on minimal scoliosis and degenerative disc disease, L3-4 and L4-5.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran had active service from  October 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to appear before a Decision Review Officer in April 2009 and before the Travel Board in June 2011; he failed to appear for both hearings, and the Board may therefore proceed with disposition of the appeal.

The Board notes that the Veteran initiated an appeal of the RO's denial of service connection for hearing loss in his Notice of Disagreement.  However, the his May 2009 Form 9 substantive appeal specifically listed only two issues: the evaluation for his back disability, and service connection for tinnitus.  Therefore, those are the only two issues before the Board at this time.


FINDINGS OF FACT

1.  The Veteran is not shown to have current tinnitus that is related to his service.

2.  The evidence shows that the Veteran's service-connected back disability is manifested by painful or limited motion; forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; without vertebral body fracture with loss of 50 percent or more of the height.  The disability is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  An initial rating in excess of 10 percent for the Veteran's back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5237-5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

Moreover, the U.S. Supreme Court has held that any error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the present case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and the Board has identified none.  In addition, in a claim for increase, the VCAA requirement is merely generic notice, that is, the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In any event, an April 2009 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a February 2011 Supplemental SOC readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Regarding tinnitus, an October 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing; this letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in January 2008 and December 2009, with a February 2011 addendum, which will be discussed in greater detail below, though the Board finds these examination to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

A.  Service connection for tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical 

condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran claims that he currently has tinnitus which arose as a result of his exposure to noise trauma in service.  His service personnel records show that his service included duties as a nuclear biological and chemical (NBC) defense specialist, and he was deployed to Iraq for 6 months.  Consequently, it is amply demonstrated, and not in dispute, that he was likely exposed to very loud noise during his service.

The Veteran's STRs are silent for complaints or findings pertaining to tinnitus.  They include hearing conservation program audiograms, each of which was silent for any complaints of tinnitus.  On March 2005 post-deployment health assessment, the Veteran denied ringing of the ears.  On August 2007 separation examination, he denied any ear trouble, and no tinnitus was reported.

On January 2008 VA audiological examination, the examiner noted that the Veteran had denied any ringing in his ears at his post-deployment physical.  The Veteran reported occasional ringing in the ears "lasting only seconds"; he denied any situation of difficulty.  He reported a history of some noise exposure (artillery) with hearing protection worn in training, and he denied any other noise exposure.  There was no history of tinnitus noted.

The examiner found that the Veteran's hearing was clinically normal bilaterally.  In addition, the examiner's found that the Veteran had no recurrent tinnitus, because he had denied tinnitus.  The examiner opined, based on her clinical experience and the evidence reviewed, that the Veteran's claimed tinnitus was not caused by or a result of acoustic trauma in service.  

Tinnitus is a disability the existence of which is essentially established by subjective complaints.  The record provides no reason to doubt the Veteran's accounts that he occasionally experiences brief ringing in the ears which lasts a few seconds.  However, as tinnitus is not shown to have been manifested in service or proximate to separation therefrom, service connection on the basis that the disability became manifest in service and persisted is not warranted.  

What remains for consideration is whether the claimed tinnitus is somehow otherwise shown to be causally or etiologically related to the Veteran's service.  The only competent medical evidence in this matter is the report of the January 2008 VA examiner.  The Board finds this opinion to be entitled to great probative weight, as it took into account the complete factual record, the Veteran's reported history, and full audiometric/audiological evaluation, and provided rationale for the conclusions reached, citing to the Veteran's own denial of tinnitus in service and his denial of any history of recurrent tinnitus on examination.  Because there is no competent evidence to the contrary, the Board finds the VA examiner's opinion persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.

B.  Increased rating for back disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

With regard to the Veteran's back disability, the RO granted service connection for lumbosacral strain superimposed on minimal scoliosis and degenerative disc disease, L3-4 and L4-5 in the February 2008 rating decision on appeal, at an initial rating of 10 percent effective since separation from service.  

VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  However, the Board notes that the original claim for service connection for this disability was received in September 2007, after the regulations were amended.  Therefore, the Board need only consider the current applicable criteria for rating this disability.

The amendments renumber the diagnostic codes and create a General Rating Formula for Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome (Diagnostic Code 5243), ankylosing spondylitis (DC 5240), and spinal stenosis (DC 5238) to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The RO has evaluated the Veteran's back disability under combined Diagnostic Code 5237-5003 as lumbosacral strain superimposed on minimal scoliosis and degenerative disc disease, L3-4 and L4-5, consistent with the diagnosis on VA examination (hereinafter "back disability").

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

Intervertebral disc syndrome warrants a 10 percent evaluation when the Veteran has incapacitating episodes having a duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

For purposes of assigning evaluations underDC 5237, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  

There is no evidence of record indicating that the Veteran has ever had such an incapacitating episode due to his back disability (nothing to indicate any bed rest prescribed by a physician).  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply to the Veteran and he is not entitled to a higher rating.

The Veteran's intervertebral disc syndrome is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted when (1) forward flexion of the thoracolumbar spine is 30 degrees or less, or (2) there is favorable ankylosis of the entire thoracolumbar spine.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On January 2008 VA examination, the Veteran complained of daily aching and positional sharp pain which varied between 2 and 10 in severity.  He had been experiencing right-side radicular symptoms, although these had decreased significantly, with the most recent episode occurring three months prior and lasting a few weeks.  He reported severe flare-ups once per month and lasting from two to seven days during which he is nonfunctional and has difficulty finding a comfortable position; he did not know of any precipitating factors for the flare-ups, though they were alleviated with rest and time.  He did not take any medications and had not missed any school due to his back problems.  On good days, walking was not limited, though lifting was limited at 40 pounds and he had difficulty sitting in one position for more than about one hour and usually had to move around after about ten minutes.  He reported that he was not able to walk during flare-ups.  He denied any incapacitating episodes requiring prescribed bedrest.  

On physical examination, there was no tenderness over the spine or in the paraspinous musculature, no abnormal curvature of the spine, and no visible spasms.  Range of motion testing of the thoracolumbar spine was entirely normal, with forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees, and right and left lateral rotation from 0 to 30 degrees.  The Veteran reported a feeling of tightness with extension.  Repetitive range of motion testing did not cause discomfort or decrease the range of motion.  The range of motion was not limited by pain, fatigue, weakness, or lack of endurance following repetitive testing.  Motor and sensory exam was normal, and the Veteran was able to walk on his heels and his toes without difficulty.  Lumbar spine X-rays showed minimal scoliosis and degenerative disc disease at L3-4 and L4-5.  The examiner's impression was of lumbosacral strain superimposed on minimal scoliosis and degenerative disc disease at L3-4 and L4-5 with significant daily discomfort.  The examiner opined that employability was not significantly limited at that time, and that the disability had begun while the Veteran was in service, according to the claims file.

Based on these results, the February 2008 rating decision on appeal granted service connection for the back disability at a 10 percent rating, based on evidence of painful or limited motion.

On December 2009 VA spine examination, the Veteran in general moved easily and seemed "quite agile and vigorous".  He reported recurrent back pain over a four year period; he stated that he usually tried to "favor it" when the pain acted up.  He reported severe flare-ups once to twice per year, reporting that his back "goes out", and he has to lie down in bed for one to two days, unable to perform his usual daily activities.  The examiner noted no specific precipitating event for the flare-ups, which the Veteran stated would come "out of nowhere".  Other than home exercises and stretching, the Veteran was not being treated for his back.  He described the back pain as 5 out of 10 in severity if he is sitting and resting, with increases to 7 out of 10 if he stands for over 30 minutes at a time.  Walking and running did not bother his back, or he believed he did not notice any problems due to adrenaline.  He reported that the pain was worse in the left low back than the right and may decrease slightly if he leaned back, though it did not appear to worsen if he leaned forward or rotated his trunk.  The pain was not exacerbated by increased intra-abdominal pressure such as from sneezing or defecating.  He denied any radicular pain or paresthesias in any distribution.  He did report that both of his feet get numb sometimes, but no connection to the back disability was suggested.  He denied any saddle anesthesia or bowel or bladder incontinence.

On physical examination, the spine appeared without deformity including kyphosis, scoliosis, or pelvic obliquity.  There was no vertebral tenderness to percussion or any paravertebral muscle tenderness to palpation.  There were no trigger points or spasms.  Range of motion testing times three showed forward flexion to 90 degrees, right and left lateral flexion to 30 degrees, and extension to 30 degrees.  Straight leg raising was negative when seated and supine.  Sensation and motor strength were intact.  The examiner's assessment was recurrent low back pain with no evidence of radiculopathy or myelopathy.  The examiner opined that the pain was likely due to a combination of degenerative changes as well as a myofascial component, which only limited the Veteran severely several times per year to the point of being bedridden; the rest of the time, he was limited only by needing to avoid prolonged standing still in one place for longer than 30 minutes at a time.  The examiner opined that the limitation was due only to pain, and not fatigue, weakness, or lack of endurance following repetitive use.  

In a February 2011 addendum, the December 2009 VA examiner added that thoracolumbar rotation was to 30 degrees bilaterally, there was no additional functional loss with repetitive movement or any predicted during flare-ups, and the bed rest episodes reported by the Veteran to the examiner were not prescribed by a physician but rather resorted to by the Veteran on his own initiative.  The examiner noted that the Veteran did not have intervertebral disc syndrome.

The Board is unable to view the January 2008 or December 2009 VA examination findings as showing that the Veteran's spinal disability more nearly approximates the criteria for a rating in excess of 10 percent.  While he has reported recurring back pain and occasional flare-ups, at no time is there evidence of limited motion or of additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  In this regard, it should be noted that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  However, based on findings of painful motion and X-ray results showing minimal scoliosis and degenerative disc disease at L3-4 and L4-5, the 10 percent rating is merited.  Any higher ratings based on limitation of motion are therefore not warranted.  

The evidence in this case clearly shows continuing back impairment.  However, the Board is obligated to apply the regulatory criteria which have been set forth earlier.  The preponderance of the evidence is against a finding that the criteria for a rating in excess of 10 percent have been met at any time, under the applicable rating criteria for the back disability.  The overall medical reports show no limitation of motion, even when additional functional loss is considered.  There are some neurological symptoms (based on the Veteran's reports of infrequent severe flare-ups that limit his ability to perform daily activities), but they have not resulted in incapacitating episodes to warrant a higher rating under the criteria for evaluating disc disease.   

In deciding the Veteran's increased evaluation claim, the Board has considered the determination in Fenderson v. West, supra, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's back disability should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the claim/appeal period.  

Further, the Board finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun, 22 Vet. App. 111 (2008).  Finally, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record, and the Veteran reported on examination that he has missed no time from school due to his back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for tinnitus is denied.

An initial rating in excess of 10 percent for lumbosacral strain superimposed on minimal scoliosis and degenerative disc disease, L3-4 and L4-5, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


